DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note: Although the rejection under 35 U.S.C. 102(a)(1) was reversed in the petition decision dated 5/27/2021, a new rejection under 35 U.S.C. 102(a)(2) was applied in the office action 7/16/2021 as the prior art, Reese, qualifies under 35 U.S.C. 102(a)(2). Note that Prior art, Reese with the filing date of  9/3/2019 and continuing data of filing on 6/15/2015 qualifies and was applied under 102(a)(2).
Examiner’s Note: examiner respectfully withdraws double patenting rejection(s) at this time. 
Response to Arguments
Applicant's arguments filed 10/7/2021 have been fully considered but they are not persuasive. Applicant argues that prior art does not expressly disclose  (a) “presenting, to a user, a first graphical user interface (GUI) allowing collection of information from the user, wherein the first graphical user interface is presented in a web application which allows ascertaining a location reference by manual entry and/or using a GPS location associated with a device associated with the user; receiving a first request by the user for a visualization, wherein the first request comprises, at least: a first HTTP/HTTPS request, the first HTTP/HTTPS request comprising, at least the location reference;” (b) “allowing access to a first account portal allowing selections or updates, wherein the first account portal comprises: one or more graphical user interfaces (GUIs), the GUIs including at least: information associated with one or 
With respect to (a), the examiner respectfully disagrees. Examiner respectfully disagrees,  as the prior art Reese et al disclose a ePos client that enables the sending and receiving of content relating to a user’s digital wallet (i.e., account) such that the GUI renders the content for relaying of the information, see for example [0037, 0038]. Note that location data may also be utilized with which the content that is relayed back and forth.
With respect to (b), the examiner respectfully disagrees. The Examiner respectfully disagrees, as the prior art Reese et al disclose a ePos client that enables the sending and receiving (updating/modifying) of content relating to a user’s digital wallet (i.e., account) such that the GUI renders the content for relaying of the information, see for example [0037, 0038].
With respect to (c), (d), (e), the examiner respectfully disagrees. The prior art, Baughman et al discloses that total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates, see for example [0080-0089]. Thus when spending habits, bank fees and/or yield rates are modified or updated, the amount available to the user would change (i.e., a minimum or maximum amount of funds for purchasing would shift according to the factors). In this example the money available to the user is being interpreted as the minimum or maximum amount. Likewise, the amount available for the terminal to distribute or process would change as well (i.e., restricting the amount in the account for the transaction). 
With respect to (f) and (g), the examiner respectfully disagrees. The prior art, Baughman et al discloses that total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates, see for example [0080-0089]. In this example, an amount or portion of the total available funds may be allocated (deducted) from the total amount such that the account for the bank fees associated with the transactions, see for example [0081]. 
Claim Objections
The claims are objected to for the following informalities: 
Regarding claim 31-32 and 51-52, the claim recites that the terminal is “capable of” certain transactions which renders the claim unclear as to whether these transactions take place or not. It is recommended to the applicant to recite “configured to” or some other operable action. Corrective action is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-22, 41-42 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Reese et al (US 2020/0167775).
Regarding claim 21 and 41 (both currently amended),  Reese et al
one or more microprocessors or servers, wherein the one or more processors or servers are in communication with at least: one or more clients [0037, 0050, 0051, 0052];
Please note that in this example the prior art discloses that the system may communicate the transactions with a server. 
each client of the one or more clients comprises a hardware terminal, terminal, node, point of sale, and/or kiosk; wherein the one or more clients includes at least a first terminal, the first terminal comprising:  at least one display screen, touch screen, or user interface; at least one cash dispenser; at least one keypad; at least one bill validator; at least one barcode or quick response (QR) code reader; at least one camera;  at least one processor; and/or  at least one memory storing: a. at least one application, wherein the at least one application is an internet browser application; and/or a set of one or more files [0072, 0037];
Please note that in this example the prior art discloses that the system may comprise a point of sale system to execute transactions. 
presenting, to a user, a first graphical user interface (GUI) allowing collection of information from the user, wherein the first graphical user interface is presented in a web application allows ascertaining a location reference by manual entry and/or using a GPS location associated with a device associated with the user; receiving a first request by the user for a visualization, wherein the first request comprises, at least: i) a first hypertext transfer protocol/secure (HTTP/HTTPS) request, the first HTTP/HTTPS request comprising, at least: i) the location reference [0037, 0038, 0118, 0116];
Please note that in this example location data can be utilized and associated with the terminal. 
Regarding claim 22 and 42 (both currently amended) Reese et al discloses a method and system for managing, maintaining and/or providing  a terminal or system, the terminal or system comprising:
one or more microprocessors or servers, wherein the one or more processors or servers are in communication with at least: one or more clients [0037, 0050, 0051, 0052];
Please note that in this example the prior art discloses that the system may communicate the transactions with a server. 
each client of the one or more clients comprises a hardware terminal, terminal, node, point of sale, and/or kiosk; wherein the one or more clients includes at least a first terminal, the first terminal comprising:  at least one display screen, touch screen, or user interface; at least one cash dispenser; at least one keypad; at least one bill validator; at least one barcode or quick response (QR) code reader; at least one camera;  at least one processor; and/or  at least one memory storing: a. at least one application, wherein the at least one application is an internet browser application; and/or a set of one or more files [0072, 0037];
Please note that in this example the prior art discloses that the system may comprise a point of sale system to execute transactions. 
first account portal allowing selections or updates, wherein the first account portal comprises: a one or more graphical user interfaces (GUls), the GUIs including at 
Please note that in this example location data can be utilized and associated with the terminal. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 23-26, 35-36, 43 and 55  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 2020/0167775) in view of Baughman et al (US 2020/0167756). 
Regarding claim 23 and 43(previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al does not expressly disclose but Baughman et al disclose that the first configuration preferences allow setting or updating a minimum and/or maximum purchase and/or sale limit setting for a virtual currency or cryptocurrency [0080-0089];
Please note that in this example the total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating currency factors, for the purpose of allowing preference setting incorporate banking fees, based upon the beneficial teachings provided by Baughman et al, see for example [0080-0089].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 24(previously presented), Reese et al discloses all the limitations of claims 22 and 42. Reese et al further disclose that the virtual currency or cryptocurrency comprises Bitcoin, Litecoin, or Ethereum [0047]. 
Regarding claim 25 and 45(previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al does not expressly disclose but Baughman et al disclose that in response to receiving a first update to the minimum and/or maximum purchase 
Please note that in this example the total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating currency factors, for the purpose of allowing preference setting incorporate banking fees, based upon the beneficial teachings provided by Baughman et al, see for example [0080-0089].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 26 (previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al does not expressly disclose but Baughman et al
Please note that in this example the total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating currency factors, for the purpose of allowing preference setting incorporate banking fees, based upon the beneficial teachings provided by Baughman et al, see for example [0080-0089].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 35 and 55 (previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al does not expressly disclose but Baughman et al disclose that the first configuration preferences allow setting or updating a fee setting associated with the purchase and/or sale of a virtual currency or cryptocurrency [0080-0089];
Please note that in this example the total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating currency factors, for the purpose of allowing preference setting incorporate banking fees, based upon the beneficial teachings provided by Baughman et al, see for example [0080-0089].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 36(previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al does not expressly disclose but Baughman et al disclose that in response to receiving a first update to the fee setting, deducting a fee amount based on the fee setting from one or more transactions performed using at least one of the one or more terminals of the first set of terminals [0080-0089];
Please note that in this example the total funds allocated for purchases may be updated or modified dependent upon an aggregate of factors such as spending habits, bank fees and yield rates. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating currency factors, for the purpose of allowing preference setting incorporate banking fees, based upon the beneficial teachings provided by Baughman et al.  
Claim 27-30, 38-39,  and 47-48  is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 2020/0167775) in view of Baughman et al (US 2020/0167756) in further view of Cuan et al (US 10,708,278). 
Regarding claim 27-30 and 47-48 (previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al and Baughman et al does not expressly disclose but Cuan et al disclose that at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM, at least one of the one or more of the first set of terminals is a virtual currency ATM, at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM,  and at least one of the one or more of the first set of terminals is a virtual currency ATM [column 5 lines 53-65]
Please note that in this example the prior art discloses that the ATM machine can handle transactions for both physical currency and virtual currency. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al and Baughman et al by incorporating a combination ATM, for the purpose of allowing preference setting incorporate various monetary transactions, based upon the beneficial teachings provided by Cuan et al
Regarding claim 38 and 39 (previously presented), Reese et al disclose all the limitations of claims 22 and 42.  However, Reese et al and Baughman et al does not expressly disclose but Cuan et al disclose that at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM and at least one of the one or more of the first set of terminals is a virtual currency ATM [column 5 lines 53-65]
Please note that in this example the prior art discloses that the ATM machine can handle transactions for both physical currency and virtual currency. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al and Baughman et al by incorporating a combination ATM, for the purpose of allowing preference setting incorporate various monetary transactions, based upon the beneficial teachings provided by Cuan et al, see for example [column 5 lines 53-65].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Claim 31-32, 37, 40, and 51-52 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 2020/016775) in view of Cuan et al (US 10,708,278). 
Regarding claim 31-32 and 51-52 (previously presented), Reese et al disclose all the limitations of claims 21 and 41.  However, Reese et al does not expressly disclose but Cuan et al disclose that wherein at least one of the one or more of the first set of terminals is capable of one-way and two-way exchange transactions between virtual currency and fiat currency; 1) 
Please note that in this example the prior art discloses that the ATM machine can handle transactions for both physical currency and virtual currency. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating a combination ATM, for the purpose of allowing preference setting incorporate various monetary transactions, based upon the beneficial teachings provided by Cuan et al, see for example [column 5 lines 53-65].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 37 (currently amended), Reese et al disclose all the limitations of claims 21 and 41.  However, Reese et al  does not expressly disclose but Cuan et al disclose that at least one of the one or more of the first set of terminals is a combination automated teller machine (ATM) and virtual currency ATM and at least one of the one or more of the first set of terminals is a virtual currency ATM [column 5 lines 53-65]
Please note that in this example the prior art discloses that the ATM machine can handle transactions for both physical currency and virtual currency. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating a combination ATM, for the purpose of allowing preference setting incorporate various monetary transactions, based upon the beneficial teachings provided by Cuan et al, see for example [column 5 lines 53-65].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Regarding claim 40 (previously presented), Reese et al disclose all the limitations of claims 21 and 41.  Reese et al further disclose presenting, to a user, a first graphical user interface (GUI) allowing collection of information from the user, wherein the first graphical user interface is presented in a web application allows ascertaining a location reference by manual entry and/or using a GPS location associated with a device associated with the user; receiving a first request by the user for a visualization, wherein the first request comprises, at least: i) a first HTTP/HTTPS request, the first HTTP/HTTPS request comprising, at least: i) the location reference [0037, 0038, 0118, 0116];
Please note that in this example location data can be utilized and associated with the terminal. 
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al by incorporating a combination ATM, for the purpose of allowing preference setting incorporate various monetary transactions, based upon the beneficial teachings provided by Cuan et al, see for example [column 5 lines 53-65].  These modifications would result in ease of use and increased security, both of which are obvious benefits to the skilled artisan.  Additionally, the cited references are in the field of computer security, as is the current application, and thus, are in analogous arts.  
Claim 33-34 and 53 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reese et al (US 2020/0167775) in view of Murphy et al (US 2020/0005295). 
Regarding claim 33-34 and 53 (previously presented), Reese et al disclose all the limitations of claims 21 and 41.  However, Reese et al  does not expressly disclose but Murphy et al disclose that at least one of the one or more of the first set of terminals dispenses a cannabis-containing product and tobacco containing product [0106-0107, 0047]
Please note that in this example the prior art discloses that the vending machine can handle transactions for tobacco and cannabis.  
It would have been obvious to one of ordinary skill in the art at to create the invention as claimed for the following reasons. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Reese et al  by utilizing different machines capable of dispensing products and taking different currency, for the purpose of distributing products and collecting transaction income, based upon the beneficial teachings provided by Murphy et al see for example [abstract]. These modifications would result in ease of use and increased security, both of which are obvious .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
MaGuire (US 9392103): discloses mobile device personalization are described. In an embodiment, user credentials for an online service are received at a mobile device kiosk. The user credentials may be authenticated and, upon authentication, user data associated with the user credentials may be transferred to a mobile device of the mobile device kiosk. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENDALL DOLLY whose telephone number is (571)270-1948.  
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on (571)272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KENDALL DOLLY/Primary Examiner, Art Unit 2436